Bigelow, C. J.
There being no objection to the validity of the defendant’s discharge, and it having been duly pleaded, the debt due to the plaintiffs is thereby barred. It is an error to suppose that the plaintiffs have recovered a judgment against the defendant. The judgment of the superior court was vacated by the allowance of exceptions, which operated in the same manner as an appeal. When the exceptions were waived, it did not follow that the judgment below was to be affirmed. On the contrary, it then stood for such order as this *521court might deem it proper to make; and by our well settled practice, the court will permit a defendant, under such circumstances, to plead his discharge in insolvency. Lewis v. Shattuck, 4 Gray, 572. Gardner v. Way, 8 Gray, 191. Glazier v. Carpenter, ante, 385.
The plaintiffs can claim no rights under the bond given by the defendant to dissolve the attachment made on the original writ in this case. The condition of the bond has never been broken, and cannot be, because the discharge being a bar to the suit, the plaintiffs can recover no judgment against the defendants, Exceptions overruled.